17-3220
    Lin v. Barr
                                                                                   BIA
                                                                            Schoppert, IJ
                                                                           A200 245 507
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 8th day of November, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________
    XIUDAN LIN, AKA LIN XIUDAN
             Petitioner,

                  v.                                             17-3220
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Gary J. Yerman, Esq., The Yerman
                                      Group, LLC, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Leslie McKay,
                                      Senior Litigation Counsel; Lisa
                                      Morinelli, Trial Attorney, Office
                                      of Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xiudan Lin, a native and citizen of China,

seeks review of a September 13, 2017 decision of the BIA

affirming an October 31, 2016 decision of an Immigration Judge

(“IJ”) denying asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).             In re Xiudan

Lin, No. A200 245 507 (B.I.A. Sept. 13, 2017), aff’g No. A200

245 507 (Immig. Ct. N.Y.C. Oct. 31, 2016).            We assume the

parties’ familiarity with the underlying facts and procedural

history in this case, and we refer to them only as necessary

to explain our decision to deny the petition.

    We have reviewed both the IJ’s and the BIA’s decisions.

See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

(2d Cir. 2006).      The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

credibility    determination      for       substantial     evidence).

“Considering   the    totality   of   the   circumstances,    and   all

relevant factors, a trier of fact may base a credibility

                                  2
determination on . . . the consistency between the applicant’s

. . . written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer

. . . to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

accord    Hong   Fei    Gao, 891 F.3d    at   76.    Applying    these

standards, we conclude that the agency’s adverse credibility

determination is supported by substantial evidence.

       As an initial matter, the agency did not err in relying

on Lin’s airport interview.          See Ramsameachire v. Ashcroft,

357 F.3d 169,   179-81    (2d   Cir.   2004)   (observing      that   a

credibility determination can be based on inconsistencies

arising from an airport interview).               We “exercise caution”

when     reviewing     these   initial      statements   “because     such

interviews may be perceived . . . as coercive or threatening

. . . [and] aliens may not be entirely forthcoming in the

                                     3
initial interview.”       Yun-Zui Guan v. Gonzales, 432 F.3d 391,

396 (2d Cir. 2005) (internal quotation marks and emphasis

omitted).   But here, we identify no error in the agency’s

reliance on the interview statements because the interview

record “bears hallmarks of accuracy and reliability.”                  Ming

Zhang v. Holder, 585 F.3d 715, 721 (2d Cir. 2009) (quoting

Ramsameachire, 357 F.3d    at       181).    The    interview    was

memorialized     in   a   typed    question        and    answer   format,

indicating that it is close to a verbatim record.                  Further,

the interview included questions designed to elicit an asylum

claim, such as why Lin left China and came to the United

States; whether she feared return to her home country; and

whether she would be harmed upon return.             Lin was responsive

to the questions during the interview, which was conducted

through a Mandarin interpreter.              In addition, Lin initialed

each page of the interview and signed the last page.                   See

Ramsameachire, 357 F.3d at 181 (finding airport interview

record had “hallmarks of accuracy and reliability, as it [wa]s

typewritten, signed by [the petitioner], and initialed by him

on each page”).

    In light of that preliminary conclusion, we find that

substantial evidence supports the agency’s determination

                                       4
that her testimony was not credible.      At the airport

interview Lin did not mention factors she later pointed to

in support of her asylum claim: her practice of

Christianity, her arrest, and her continued fear of

persecution on that basis.    Nor did she then identify as

Chinese family planning cadres the men who she said forced

her to have an abortion.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-67.

Rather, when asked at the airport interview why she came to

the United States and what she feared in China, Lin said

that she came to work and stated that her former boyfriend

who was married had sent men to force her to have abortion.

But during her subsequent credible fear interview, in her

asylum statement, and at her hearing, she claimed that she

left China because the Chinese police arrested her, beat

her, and detained her for seven days for attending an

underground Christian church.       And, during her credible

fear interview in November 2011, she did not identify the

men who took her to have a forced abortion.      She also

stated that she did not know the identities of the men who

later kidnapped her and held her in a warehouse when she

tried to report the forced abortion.      Further, at her June

                                5
2016 asylum hearing, she alleged for the first time that

the men who took her to undergo a forced abortion were

family planning cadres.   These inconsistencies concern the

incidents that formed the basis of her claim for relief,

and accordingly are strongly supportive of the agency’s

adverse credibility determination.   See Xian Tuan Ye v.

Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006)

(concluding that inconsistency regarding “example of the

very persecution from which [petitioner] sought asylum . .

. afforded substantial evidence to support the adverse

credibility finding” (internal quotation marks and

citations omitted)).

    The agency was not compelled to accept Lin’s

explanations for these discrepancies, which were primarily

that she was frightened and nervous during her airport

interview.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for h[er] inconsistent statements to

secure relief; [s]he must demonstrate that a reasonable

fact-finder would be compelled to credit h[er] testimony.”

(internal quotation marks omitted)); see also Ming Zhang,
585 F.3d at 722 (noting that an applicant’s assertion of

                              6
nervousness or fear during an airport interview does not

overcome a record of a sworn statement that has been deemed

sufficiently reliable).

      The agency also reasonably rejected Lin’s efforts to

rehabilitate her testimony. See Biao Yang v. Gonzales, 496
F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”).          The agency reasonably declined

to afford significant weight to letters from Lin’s friends

and   family    in   China   because    those    individuals     were   not

available      for   cross-examination,         Lin’s   mother    was    an

interested     party,    and   Lin’s     mother’s       letter   did    not

corroborate that the alleged forced abortion occurred.                  See

Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring

to agency’s decision to afford little weight to spouse’s

letter because it was unsworn and from an interested witness).

      Our determination that substantial evidence supports

the agency’s adverse credibility determination is also

dispositive of her claims of asylum, withholding of

removal, and CAT relief because all three forms of relief

                                   7
rest on the same factual predicate.    See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe
                              Clerk of Court




                                8